NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     TAIJA L. HOLT, Petitioner Employee,

                                         v.

      THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                INTEGRITY STAFFING, Respondent Employer,

  ZURICH AMERICAN INSURANCE COMPANY, Respondent Carrier.

                              No. 1 CA-IC 19-0029
                                FILED 3-17-2020


                 Special Action - Industrial Commission
                       ICA Claim No. 20180-580204
                 Carrier Claim No. 001627-125489-WC-01
              Marceline A. Lavelle, Administrative Law Judge

                             AWARD AFFIRMED


                                    COUNSEL

Taija L. Holt, Glendale
Petitioner Employee

Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent
Lundmark Barberich La Mont & Slavin, P.C., Phoenix
By Kirk A. Barberich, Danielle S. Vukonich
Counsel for Respondent Employer and Carrier



                      MEMORANDUM DECISION

Judge David B. Gass delivered the decision of the Court, in which Presiding
Judge Lawrence F. Winthrop and Judge Maria Elena Cruz joined.


G A S S, Judge:

¶1             Petitioner Taija Holt (Holt) appeals from an Industrial
Commission of Arizona (ICA) award closing her worker’s compensation
claim as stationary with no permanent impairment. The award is based on
an oral stipulation between Holt, Employer Integrity Staffing (Integrity),
and Carrier Zurich American Insurance Company (Zurich). Holt argues the
stipulation is invalid because she never signed it. This court affirms the
administrative law judge (ALJ), concluding the record supports the ALJ’s
finding the parties reached a dispositive binding stipulation.

               FACTUAL AND PROCEDURAL HISTORY

¶2            In February 2018, Holt was employed by Integrity and
assigned to work at an Amazon warehouse. She injured her back in the
course and scope of this work. An on-site physician immediately evaluated
and provided her with conservative care. A second physician later
evaluated Holt. The second physician diagnosed Holt with a lower back
strain. The doctor prescribed additional conservative care consisting of pain
medications, muscle relaxers, hot and cold packs, and a back brace. The
second physician imposed no work restrictions but referred Holt for
physical therapy three times per week for two weeks.

¶3            On March 12, 2018, Zurich accepted Holt’s claim but denied
temporary disability benefits because Holt had not lost more than seven
days of work. In May 2018, Dr. Gary Dilla performed an independent
medical examination (IME) of Holt. Dr. Dilla concluded the only industrial
injury Holt suffered was a soft tissue lumbar strain which was completely
healed and was medically stationary. Dr. Dilla also concluded Holt’s injury
did not result in any permanent impairment. Dr. Dilla did not recommend
any work restrictions and said Holt did not require any active medical
treatment or supportive care. Based on Dr. Dilla’s report, Zurich closed the


                                     2
                HOLT v. INTEGRITY STAFFING/ZURICH
                          Decision of the Court

claim as of May 22, 2018, with no permanent disability or continuing
benefits.

¶4             From February to June 2018, Holt continued to complain
about her back pain, continued going to physical therapy, and saw several
doctors. She also complained about pain and numbness in her right leg. She
testified the pain in her leg caused her to fall and break some of her toes on
her furniture.

¶5            In June 2018, Holt retained an attorney and filed a request for
a hearing as to the closure of her case, claiming she was not medically
stationary. Holt testified on September 20, 2018. The ALJ scheduled Dr.
Dilla’s testimony for January 2019.

¶6             In October 2018, Holt and her counsel orally agreed to have
Dr. Terry McLean perform a “neutral” IME, and to abide by his findings as
to the need for active medical treatment and as to permanent impairment
related to the industrial injury. The IME was scheduled for late November.
Holt’s attorney was unable to notify her of the appointment because her
unstable housing situation caused her to change addresses multiple times
during this period. Her attorney noted at the time Holt was single with four
children, “no steady address,” no phone, and “rare use of the internet.”

¶7           Counsel for both sides agreed to schedule a second
appointment with Dr. McLean for late January 2019. Holt attended the
appointment. After the examination, Dr. McLean concluded to the extent
Holt had any ongoing complaints, they were unrelated to the February 2018
industrial injury. Dr. McLean determined the lumbar strain Holt
experienced in the industrial injury resolved with neither permanent
impairment nor work restrictions.

¶8            The parties attempted to reduce the stipulation to writing.
Holt refused to sign any paperwork. Holt later said she would not comply
with the agreed-upon stipulation. She testified that after her attorney failed
to inform her of the late November IME, she lost trust in him. Her attorney
formally withdrew from the representation on February 19, 2019, citing
“professional differences.” Since then Holt has represented herself.

¶9             Zurich filed a Motion To Enforce Settlement Agreement.
Zurich argued the parties agreed to resolve the case by stipulating to the
results of Dr. McLean’s examination, Holt was bound by those results, and
the ALJ should affirm the closure of the claim.




                                      3
                HOLT v. INTEGRITY STAFFING/ZURICH
                          Decision of the Court

¶10           After taking testimony from Holt on April 15, 2019, the ALJ
found Holt admitted she and the other parties agreed to be bound by Dr.
McLean’s opinions. The ALJ found the parties’ oral stipulation was an
agreement “to abide by [Dr. McLean’s] opinions and recommendations
regarding the status of [Holt’s] industrial injury.” Because the oral
agreement was a valid stipulation, the ALJ found Holt did not have to sign
the stipulation for it to be enforceable. The ALJ, therefore, granted Zurich’s
motion and issued an award concluding Holt’s “continuing benefits issue
is resolved in accordance [with the oral stipulation].”1 Holt requested
review, and the ALJ summarily affirmed the award.

¶11          This court has jurisdiction to review an award of the ICA
under A.R.S. § 23-951(B).

                               DISCUSSION

¶12            On appeal from the ICA, this court “defer[s] to the ALJ’s
determination of disputed facts but review[s] questions of law de novo.”
Tapia v. Indus. Comm’n, 245 Ariz. 258, 260, ¶ 5 (App. 2018) (italics added). A
claimant bears the burden to establish a medical condition is causally
related to the industrial accident and the condition is either not medically
stationary or is stationary but resulted in permanent impairment. Spears v.
Indus. Comm’n, 20 Ariz. App. 406, 407 (1973) (citation omitted).

¶13           Holt stresses she never signed a written stipulation, implying
the ALJ should not have enforced the oral stipulation. This appeal,
therefore, focuses on the ALJ’s conclusion the stipulation was enforceable
without Holt’s signature.

¶14            The ICA rules provide for binding oral stipulations of facts or
issues by the parties. See A.A.C. R20-5-152(B). The ALJ relied on this rule
and Tabler v. Indus. Comm’n, 202 Ariz. 518 (App. 2002), to conclude the oral
stipulation was enforceable against Holt. In Tabler, the parties orally agreed
to a settlement of the claim as non-compensable for $55,000. Id. at 520, ¶ 2.
After the parties prepared the written agreement but before Tabler could
sign it, he was killed in a car accident. Id. at ¶ 3. Because no rule or statute


1The ALJ did not make any findings of fact regarding Holt’s condition
based on Dr. McLean’s report. This court suggests a better practice would
have to been to include such findings in the final award. However, because
both parties agreed to be bound by Dr. McLean’s findings and opinions,
those findings and opinions are uncontested and incorporated by
implication into the award.


                                       4
                HOLT v. INTEGRITY STAFFING/ZURICH
                          Decision of the Court

required worker’s compensation settlement agreements be in writing, this
court applied contract principles (evidence of offer, acceptance, and
consideration) to the oral agreement to determine whether it was
enforceable. Id. at 520-21, ¶¶ 6, 8.

¶15           Tabler held when the parties to an oral agreement contemplate
later putting it in writing, the ALJ must determine whether the parties
intended the written document to be a mere memorialization of an already
binding agreement or whether they intended to be bound only upon
execution of the written document. Id. at 521, ¶ 11. Unlike this case, which
concerns a stipulation of dispositive facts, Tabler concerned a full and final
settlement of the claim. Tabler’s analysis still applies despite the distinction.

¶16           Here, the ALJ found the initial oral stipulation was binding
on the parties because Holt intended to be bound by the stipulation
regardless of whether the parties reduced it to writing. This finding was
based on Holt’s unequivocal testimony at the hearing in which she said she
intended to be bound by Dr. McLean’s opinion when she initially agreed to
his evaluation, and on Holt’s participation in the evaluation pursuant to the
stipulation. This evidence sufficiently supports the ALJ’s conclusion to bind
the parties based on the oral stipulation.

                               CONCLUSION

¶17           This court’s review of the record reveals sufficient evidence
supported the ALJ’s conclusion regarding the binding nature of the oral
stipulation. Accordingly, this court affirms the ALJ’s award.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         5